Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Generic claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 12/20/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 6 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel McClure on June 2, 2022.
The application has been amended as follows: 
Claim 1, line 31, the phrase “piezoelectric stress value” has been changed to –piezoelectric stress value, wherein a ratio between an area of the plurality of connection portions and an area of the plurality of fluid channels ranges from 0.7:1 to 2.7:1—

Claim 17 has been cancelled.

Claim 20 has been replaced with the following:
--20. A micro-electromechanical systems pump, comprising:
a first substrate having a plurality of inlets, wherein each of the plurality of inlets is a conical hole;
a first oxide layer stacked on the first substrate, wherein the first oxide layer has a plurality of converging channels and a converging chamber, wherein the plurality of converging channels is in communication between the converging chamber and the plurality of inlets ;
a second substrate combined with the first substrate, comprising:
a silicon wafer layer, having:
an actuation portion being circular and having a maximum stress value and an actuation stress value;
an outer peripheral portion being in a hollow ring shape and surrounding the periphery of the actuation portion;
a plurality of connection portions respectively connected between the actuation portion and the outer peripheral portion; and
a plurality of fluid channels surrounding the periphery of the actuation portion and located between the plurality of connection portions;
a second oxide layer formed on the silicon wafer layer, wherein the second oxide layer is in a hollow ring shape, and the second oxide layer and the silicon wafer layer together define a vibration chamber;
a silicon material layer being in a circular shape and located at the second oxide layer, wherein the silicon material layer is combined with the first oxide layer, and the silicon material layer has:
a perforation located in a center portion of the silicon material layer;
a vibration portion located in a peripheral area of the perforation; and
a fixed portion located in a peripheral area of the silicon material layer; and
a piezoelectric element being in a circular shape and stacked on the actuation portion of the silicon wafer layer, wherein the piezoelectric element has a piezoelectric stress value;
wherein the maximum stress value is greater than the actuation stress value, and the actuation stress value is greater than the piezoelectric stress value, wherein a ratio between a diameter of the actuation portion and a diameter of the piezoelectric element ranges from 3.6:1 to 1.3:1.--

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 20, the most pertinent prior art of record, Hirata (WO2015045727A1, Figures 4-10) discloses the material aspects of a micro-electromechanical systems pump, including a first substrate having a plurality of inlets, wherein each of the plurality of inlets is a conical hole; a first oxide layer stacked on the first substrate, wherein the first oxide layer has a plurality of converging channels and a converging chamber, wherein the plurality of converging channels is in communication between the converging chamber and the plurality of inlets; a second substrate combined with the first substrate, comprising a silicon wafer layer, having an actuation portion being circular and having a maximum stress value and an actuation stress value; an outer peripheral portion being in a hollow ring shape and surrounding the periphery of the actuation portion; a plurality of connection portions respectively connected between the actuation portion and the outer peripheral portion; and a plurality of fluid channels surrounding the periphery of the actuation portion and located between the plurality of connection portions; 2a second oxide layer formed on the silicon wafer layer, wherein the second oxide layer is in a hollow ring shape, and the second oxide layer and the silicon wafer layer together define a vibration chamber; a silicon material layer being in a circular shape and located at the second oxide layer, wherein the silicon material layer is combined with the first oxide layer, and the silicon material layer has a perforation located in a center portion of the silicon material layer; a vibration portion located in a peripheral area of the perforation, and a fixed portion located in a peripheral area of the silicon material layer, and a piezoelectric element being in a circular shape and stacked on the actuation portion of the silicon wafer layer, wherein the piezoelectric element has a piezoelectric stress value; however, the prior art of record does not further disclose or reasonably teach in combination the particular efforts by Applicant to improve transmission efficiency of the pump, namely, that the maximum stress value be greater than the actuation stress value and the actuation stress value is greater than the piezoelectric stress value, accomplished by way of either having a ratio between a diameter of the actuation portion and a diameter of the piezoelectric element ranges from 3.6:1 to 1.3:1 or  by having a ratio between an area of the plurality of connection portions and an area of the plurality of fluid channels ranges from 0.7:1 to 2.7:1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746